DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claims 1 and 12, claims 1 and 12 are indefinite to the measurement of “in terms of percent (%) by area….at a location of 1 mm in depth from a surface of the steel member”.  First, it is unclear how percent by area is measured.  The specification provides specific methods for these measurements, including an arbitrary region for the size of the area ([0032]), but it is unclear whether the claims are limited to these methods.  Since the values 

Further regarding claims 1 and 12, in claims 1 and 12 it is unclear what is meant by the phrase “average equivalent circle diameter”. The specification describes a meaning of this phrase.  See specification ([0032]).  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite.  For purposes of examination, any diameter method will be considered to meet this limitation.

Further regarding claims 1 and 12, claims 1 and 12 are indefinite to the measurement of “tensile strength”.  The specification provides specific methods for these measurements ([0012]), but it is unclear whether the claims are limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Further regarding claims 1 and 12, claims 1 and 12 are indefinite to the measurement of “thermal desorption hydrogen analysis”.  The specification provides specific methods for these measurements ([0025]), but it is unclear whether the claims are limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claims 2-11, claims 2-11 are rejected for their incorporation of the above due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (US 6, 095, 692 A), as evidenced by H ("21 Chemical Elements and Effects on Steel Mechanical Properties") and Olson (“Hardness Conversions and Approximated Tensile Strength”).

Regarding claims 1 and 12, Takemura teaches a hardening bearing steel material (Col. 2 Lns. 62-64) that is insusceptible to the occurrence of impressions (Col. 3 Lns 1-2; high strength) having a composition by weight percent as shown in the table below (steel is known to have a balance of iron as evidenced by H Pg. 1 [2]) with a surface hardness of at least 700 Hv; specifically 742 Hv in example 10 (Table 2 [a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I]; Col. 4 Lns. 43-45; as evidenced by Olson “”Hardness Conversions and Approximated Tensile Strength” this correlates to a tensile strength of greater than 2420 MPa (Table 2); noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), and an average TiC/TiCN particle (precipitate) diameter of less than 80 nm in the surface (Col. 2 Lns. 62-67; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03 here and below; the surface is 1mm away from an end surface), specifically 61 nm with a surface content of C of at least 0.99% (Table 1 Example 10; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I; where C is at least 0.99% as part of TiC, the total TiC precipitate is greater than that).
Table
Element
Claim 1 Range (mass%)
Table 1 Ex. 10+ (mass%)
Col. 4 Lns. 17-23; Col. 5 Lns.51-52; Col. 6 Lns. 6-10* (mass%)
C
0.10-0.50
0.16
0.15-0.45
Si
0.02-2.00
0.17
0.1-1.2
Mn
0.05-2.00
0.67
0.2-1.5
Cr
0.10-2.00
0.98
0.2-1.6
N
0.0020-0.0250
0.0030
≤ 0.01
Ti
0.20-2.00
0.240
0.05-0.40
Al
≤ 0.1


V
≤ 0.5


Nb
≤ 0.5


Mo
≤ 1.00
0.28
0.1-1.5
B
≤ 0.0100


Cu
≤ 2.00


Ni
≤ 3.00

≤ 0.20
Fe & impurities
balance
balance
balance

+ a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I


	Takemura does not specifically teach “containing 0.5 ppm by mass or more of non-diffusible hydrogen that is released in a temperature range of from 400-800⁰C in a thermal desorption hydrogen analysis”.  However, Takemura teaches a high strength steel of the composition and the titanium precipitated claimed (as discussed above).  Applicant discloses where the TI precipitate claimed has the hydrogen trapping ability and serves as the hydrogen trapping site to meet the hydrogen trapping capacity (content of non-diffusible hydrogen) of 0.5 ppm by mass or more ([0027]).  As Takemura teaches a substantially identical high strength steel with substantially identical Ti precipitate hydrogen trapping sites as that which the applicant claims and discloses as “containing 0.5 ppm by mass or more of non-diffusible hydrogen that is released in a temperature range of from 400-800⁰C in a thermal desorption hydrogen analysis”, one would reasonably expect the steel of Takemura to possess the claimed property, absent an objective showing (MPEP 2112).

Regarding claim 2, Takemura teaches each limitation of claim 1, as discussed above, and further teaches steel contains a content of Mo of 0.1-1.5 weight% (Col. 6 Lns. 5-6; noting this range anticipates the claimed range per MPEP § 2131.03).

Regarding claims 4 and 7, Takemura teaches each limitation of claims 1 and 2, as discussed above, and further teaches steel contains a content of Ni of less than or equal to 0.2% (Col. 6 Lns. 7-14; noting this range anticipates the claimed range per MPEP § 2131.03).

Regarding claims 5, 8, and 11, Takemura teaches each limitation of claims 1, 2 and 4, as discussed above, and further teaches the TiC/TiCN are spheroids (Col. 6 Ln. 24; corresponding to an aspect ratio of approximately 1.0; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03 here and below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 6, 095, 692 A),in view of H ("21 Chemical Elements and Effects on Steel Mechanical Properties"), as evidenced by Olson (“Hardness Conversions and Approximated Tensile Strength”).

Regarding claims 3 and 6, Takemura teaches each limitation of claims 1 and 2, as discussed above. Takemura does not specifically teach the composition further comprising B in terms of mass percent of 0.0003-0.0100%.
H, in the similar field of endeavor, steel with desired mechanical properties (Pg. 1 [2]), teaches inclusion of boron in steel at 0.0005-0.003% (Pg. 5 [4]; the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takemura to incorporate inclusion of boron in steel at 0.0005-0.003% taught by H.  The motivation for doing so would have been to improve the hardenability (Pg. 5 [4]) and thereby achieve the desired hardness to produce a rolling bearing (Takemura Col. 6 Lns. 55-60).

Regarding claim 9, Takemura in view of H teaches each limitation of claims 1-3, as discussed above, and further teaches steel contains a content of Ni of less than or equal to 0.2% (Col. 6 Lns. 7-14; noting this range anticipates the claimed range per MPEP § 2131.03).

Regarding claim 10, Takemura in view of H teaches each limitation of claims 1-3, as discussed above, and further teaches the TiC/TiCN are spheroids (Col. 6 Ln. 24; corresponding to an aspect ratio of approximately 1.0; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03 here and below).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784